Citation Nr: 9935216	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
September 1960, and from April 1966 to August 1966.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.


FINDINGS OF FACT

A right hip disability was not evident in service or for many 
years thereafter; competent medical evidence does not show a 
nexus between the veteran's current right hip disability and 
his active service, or any in-service injury or trauma.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for a right hip disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A July 1961 medical record notes a history of fractures of 
the left elbow, ribs and right foot, and a hairline fracture 
of the right femur.  No pertinent diagnosis was noted.

Service medical records indicate that the veteran injured his 
right hip "on the way to the range" in May 1966.  While X-
rays of the hip were ordered to rule out fracture, the 
findings are not of record.  An August 1966 Medical Board 
examination report is negative for a right hip disability, 
and a clinical evaluation of the lower extremities was 
normal.

During private treatment in May 1970, the veteran gave a 
history of sustaining a hairline fracture of the right hip 
during service.  

In March 1983, the veteran reported that he began 
experiencing trouble with his hips approximately 15 years 
earlier, and indicated that he experienced pain in the 
lateral aspects of both thighs.  He explained that he 
sustained a fracture of the right hip during service, and 
subsequently experienced soreness when he walked.  The 
veteran reported bilateral hip soreness over the previous 
year, which limited him from walking on concrete for more 
than a block at a time.  In addition, he reportedly 
experienced periodic aching in the shin and lateral aspect of 
the ankle over the previous "ten or more years."  Based on 
the history provided by the veteran, the physician opined 
that he may have sustained a stress fracture in the ischium 
during service.  He concluded, however, that such an injury 
"clearly would not have been anything that would have caused 
disability."

A June 1992 physical examination report indicates that the 
veteran fell two weeks earlier after stepping into a deep 
hole.  He listed numerous complaints, including hip problems.  
He reported that he injured his right hip in service, and 
explained that while he "may or may not have fractured it, 
[the injury] caused substantial damage."  The veteran 
related that his job required a great deal of walking, and 
indicated that he was told his hips were "disintegrating."  
Hip pain was diagnosed.

A July 1995 private medical record notes a 30-year history of 
pain in the right lower extremity, which increased 
dramatically over the previous few months.  The veteran 
reported difficulty walking prolonged distances, and 
indicated that the pain was so severe that it affected his 
ability to sleep at night.  Physical examination revealed a 
normal alignment of the right lower extremity.  There was 
tenderness over the greater trochanter, and minimal pain on 
passive flexion and extension of the right hip.  Some 
restriction was noted on internal and external rotation.  
After reviewing X-rays taken in 1994, the physician noted 
some osteoarthritic changes in the right hip. 

According to a September 1995 report, the veteran was 
admitted for a myelographic assessment of "bad pain 
radiating down the right lower limb."  At that time, he gave 
a history of "some degree of pain symptoms dating back 30 
years."  He described the pain as radiating from the right 
buttock down into the right thigh and calf, and out to the 
dorsum of the right foot, and explained that it increased in 
severity when he "trie[d] to do anything."  After reviewing 
findings from a lumbar spine X-ray and an MRI scan performed 
two months earlier, the physician opined that the veteran had 
radicular pain rather than pain related to the hip joints. 

An October 1995 CT scan of the pelvis revealed an alteration 
of contours of the right femoral head and neck with extensive 
degenerative changes in the hip joint inferomedially, and an 
exostotic projection from the upper femoral neck which was 
"likely post traumatic in origin."  The physician noted a 
strange transverse linear sclerotic band across the high 
femoral neck which "may possibly be due to an old 
unrecognized fracture."  He related that he was uncertain if 
the right hip was involved with an old epiphysiolysis or 
possibly Legg Perthes disease dating from early childhood, or 
whether the changes may be due to a "post traumatic 
circumstance."

Private outpatient records show treatment for complaints of 
pain in the groin and right hip from October 1995 to November 
1995.  In November 1995, the veteran's private physician 
opined that his right lower extremity pain was secondary to 
osteoarthritis. 

A Physical Capacities Evaluation report, dated in December 
1995, notes a prior medical history of fractures of the left 
upper extremity, ribs and foot, as well as "several falls 
and car accidents with most sustaining injury to the right 
side of the body."  The record indicates that the veteran 
was employed as an engineering technician, and had been 
diagnosed with arthritis of the right hip and low back "from 
[an] injury sustained in August 1995."  The veteran 
reportedly returned to work in modified duty in August 1995, 
and was successful in doing so.  Based on the veteran's 
performance during the evaluation, the examiner concluded 
that he would be capable of performing work-related duties 
requiring standing, sitting and walking at intermittent times 
throughout the day.

A July 1996 record indicates that the veteran continued to 
experience pain in his right hip, particularly in the groin 
area.  He reported that the pain was intermittent in nature, 
and denied night pain, numbness or tingling.  He was able to 
walk variable distances with pain and discomfort.  Some 
limitation of motion was noted on physical examination of the 
right hip.  X-rays of the hip showed significant osteophytic 
spurring.

The veteran filed a claim of entitlement to service 
connection for a right hip disability in January 1997.  
Therein, he maintained that he injured his right hip during 
service while running with his company, and indicated that he 
was hospitalized at the Fort Polk hospital from May 1966 to 
August 1966.  He related that he has experienced chronic hip 
pain radiating down to his right foot since his discharge 
from service.

On VA examination in March 1997, the veteran reported that he 
began experiencing right hip pain while in basic training 
during his second period of active duty.  He stated that a 
stress fracture of the right hip was diagnosed, and he was 
hospitalized for approximately five weeks.  Following his 
discharge from service, the veteran reportedly experienced 
progressive, chronic right hip pain.  Current complaints 
included daily right hip pain, loss of range of motion of the 
hip, and crepitation.  He stated that weight bearing and 
walking were painful, and indicated that he was unable to 
stand for more than 1/2 hour.  

Physical examination of the right hip revealed "essentially 
normal architecture."  There was a 1/2 inch shortening of the 
right lower extremity.  There was slight trochanteric 
tenderness to palpation, and percussion tenderness over the 
hip, and on the heel.  There was full extension, flexion was 
to 80 degrees with pain, external rotation was to 30 degrees, 
internal rotation was to 25 degrees, and abduction was to 35 
degrees limited by pain.  No atrophy was noted in the lower 
extremities.  After reviewing X-rays provided by the veteran, 
the examiner noted degenerative joint disease of the hip, and 
some peritrochanteric calcifications superior to the greater 
trochanter.  The final assessment was degenerative joint 
disease of the right hip, and osteochondroma of the right 
femoral neck with possible malignant degeneration.

The veteran sought treatment for several complaints, 
including hip pain, in April 1997.  He reported that he 
experienced hip pain after walking approximately 1/2 mile on a 
treadmill.  The record notes that "[a] new wrinkle has been 
added, in that his medical records from the Army have 
apparently been burned, and there is no evidence of the 
hairline hip fracture." The physician reported that his 1992 
dictation did not "accurately define the situation," and 
stated that the record would be corrected to indicate that 
the veteran actually had a hairline fracture in the hip area. 

Based on this evidence, an August 1997 rating decision denied 
service connection for a right hip disorder, on the basis 
that the claim was not well grounded.  The veteran filed a 
notice of disagreement (NOD) with this decision later that 
month, and submitted a substantive appeal (Form 9) later that 
month, perfecting his appeal. 

In a February 1998 lay statement, a friend of the veteran's 
family recalled that the veteran's mother and sister 
mentioned that he was hospitalized for treatment of a hip 
injury in 1966.
 
In response to the RO's requests for records showing 
treatment at the Fort Polk hospital from May to August 1966, 
the National Personnel Records Center (NPRC) forwarded 
additional service medical records in August 1999.  However, 
these records show no treatment at the Fort Polk hospital.  
The Board notes that there is no indication that the 
veteran's inpatient treatment records were "burned," as the 
veteran apparently told his private physician in April 1997.

Consequently, the RO continued the denial of service 
connection for a right hip disability in September 1999.


Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Based on the entire evidence of record, as discussed above, 
the Board finds that the claim of service connection for a 
right hip disability is not well grounded.  The Board notes 
that the service medical records show that the veteran 
sustained a right hip injury in service, and that X-rays were 
ordered to rule out fracture.  Despite extensive efforts, the 
RO was unable to locate X-ray findings related to the hip 
injury, or medical records showing treatment for a hairline 
fracture of the hip at the Fort Polk hospital from May to 
July 1966.  The Board notes, however, that a clinical 
evaluation of the lower extremities was normal on separation 
examination in August 1966, and the report is negative for a 
right hip disability.  Further, the report makes no mention 
of the period of hospitalization alleged by the veteran.  The 
Board notes that in March 1983, the veteran's private 
physician reported that while the history provided by the 
veteran suggested that he may have sustained a stress 
fracture of the ischium during service, this injury "clearly 
would not have been anything that would have caused 
disability."  The veteran's current right hip disability was 
first diagnosed more than 25 years after his separation from 
service, following "several falls and car accidents with 
most sustaining injury to the right side of the body."
 
While one of the veteran's private physicians opined that his 
right hip disability was "likely post traumatic in origin," 
and "may possibly be due to an old unrecognized fracture," 
he did not relate the disability to any in-service injury or 
trauma, as opposed to the several post-service injuries 
sustained by the veteran.  The December 1995 Physical 
Capacities Evaluation report, on the other hand, specifically 
relates the veteran's current right hip disability to a post-
service injury.

The only evidence of record before the Board specifically 
linking the veteran's right hip disability to service 
consists of his own contentions.  Such evidence is 
insufficient to well ground the claim because the veteran is 
not competent to offer evidence requiring medical experience 
and specialized medical knowledge and skill.  Grottveit, 
5 Vet. App. at 93.  Likewise, the Board finds that the 
veteran's lay assertions can well ground the claim under 
38 C.F.R. § 3.303.  While he is competent to describe 
manifestations perceptible to a lay party, he is not 
competent to link those manifestations to an underlying 
disability that is not perceptible to a lay party.  In this 
case, the disability at issue involves the internal 
structures of the hip which clearly are not perceptible to a 
lay party.   Savage, supra.

The Board recognizes the February 1998 lay statement 
submitted by the veteran's friend regarding his 
hospitalization in 1966 for treatment of a right hip injury.  
Although the veteran's friend is competent to describe 
symptoms perceptible to a lay person, he is similarly not 
competent to provide a medical diagnosis or an opinion 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Although the record in this case reveals a current right hip 
disability, the record is devoid of competent medical 
evidence establishing the existence of a nexus between this 
disability and an injury or disease in service.  In fact, the 
medical evidence of record relates the veteran's right hip 
disability to a post-service injury.  As there has been no 
competent medical evidence presented to establish a nexus to 
service, the Board must conclude that the veteran's claim of 
entitlement to service connection for a right hip disability 
is not well-grounded and must be denied.  Caluza, 7 Vet. App. 
at 506; See Edenfield v. Brown, 8 Vet. App. 384 (1995). 

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
a right hip disability, VA has no duty to assist the veteran 
in developing his case. 


ORDER

Service connection for a right hip disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

